Citation Nr: 0711349	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC)
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of neck 
injury, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 
1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the above 
Department of Veterans Affairs (VA) M&ROC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In November 2003 the Board remanded the claim of entitlement 
to an increased evaluation for residuals of a neck injury 
because the RO had not considered the claim based upon newly 
issued rating criteria for disabilities of the spine.  As 
then noted, during the pendency of this claim and appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries of the spine were revised effective 
from September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
DC 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The RO had granted an increased rating, from 20 percent to 30 
percent, in a Hearing Officer decision and Supplemental 
Statement of the Case (SSOC) issued in July 2003, which 
followed a Board remand in April 2002 and a hearing before 
the Hearing Officer in November 2002.  The RO made the higher 
rating effective from August 1999, the date on which the 
veteran's claim for increase had been received.

As noted above, the applicable rating provisions were amended 
after the RO's action of July 2003 and the transfer of the 
case to the Board, and, through no fault of the RO, a due 
process deficiency was thus created.  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, VA must consider 
both the former and the current schedular criteria, because 
the amended version may only be applied as of its effective 
date and, before that time, only the former version of the 
regulation may be applied.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114. 

Review of the record demonstrates that the RO considered the 
old criteria for rating the spine in its decision to grant 
the increased 30 percent rating in its action of July 2003, 
and applied the new criteria in its SSOC of July 2005.  
However, the veteran later submitted new medical evidence, 
with an October 2005 letter, showing more recent treatment by 
private health care providers.  He also stated that he was to 
undergo an MRI scan of his neck in the near future.  He 
submitted records from the Great Falls Clinic, in Great 
Falls, Montana, of treatment on his neck.  It appears these 
records were received by the Appeals Management Center 
Resource Unit and forwarded to the Board, but there is no 
indication that either the veteran or his representative has 
waived initial consideration of this information by the RO.  
In addition, it does not appear that further evidence 
mentioned by the veteran was sought for review.

Pertinent evidence submitted by the appellant during an 
appeal must be referred to the agency of original 
jurisdiction for review and preparation of an SSOC, unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304.  Thus, remand is required, and 
the RO must review this evidence and, if the claim remains 
denied, include such evidence in an SSOC.

The veteran was afforded a VA examination to address his 
residuals of a neck injury most recently in July 2005.  That 
examiner did not report significant findings associated with 
the veteran's residuals of a neck injury, but did note that 
he lives a fairly sedentary lifestyle as a result of multiple 
medical conditions, including particularly status post a 
myocardial infarction approximately one-and-one-half years 
prior to the examination.  The examiner failed to note the 
degree to which the veteran's residuals of a neck injury may 
be contributing to this sedentary lifestyle, and also failed 
to address the degree to which pain-related factors 
associated with the residuals of a neck injury may be 
debilitating.  The disparity between the pain attributed to 
the residuals of a neck injury noted by this examiner, and 
that reported by the veteran in his recent submitted 
statements is notable.  The U.S. Court of Appeals for 
Veterans Claims has held that when a diagnostic code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Appellate Brief Presentation submitted 
to the Board by the veteran's representative in February 2007 
alluded to these provisions.  Hence, a further VA examination 
addressing these factors is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should appropriately contact 
the veteran and ask what treatments and/or 
hospitalizations he has undergone for his 
residuals of a neck injury since 2005.  He 
should be informed of the relative duties, 
for him and for VA, in developing his 
claim, pursuant to the VCAA.  He should in 
particular be asked to assist in obtaining 
records from recent treating private 
physicians, including as noted in his 
October 2005 letter, to include treatment 
at the Great Falls Clinic, Great Falls, 
Montana, and records of any MRI evaluation 
around October 2005 or thereafter.  

a.  He should be asked to provide a 
statement addressing how his condition 
has affected his ability to work or 
perform other activities, and should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers, fellow workers, 
and treatment providers, to support 
special circumstances of his residuals 
of a neck injury, such as prolonged 
periods of hospitalization or special 
work incapacity.  He should also be 
asked to provide any available 
documentation of the frequency and 
duration of periods of incapacity due 
to his residuals of a neck injury, and 
documentation of the nature of this 
incapacity.  He should be informed that 
periods of "incapacity" as required to 
support a higher evaluation pursuant to 
Diagnostic Code (DC) 5243 requires bed 
rest prescribed by a physician and 
treatment by a physician.  

b.  He should be asked to provide 
appropriate contact information for any 
treatment facilities and employers, and 
to provide documentation of his actions 
taken to seek work, if any.  Any 
indicated development should be 
pursued, and all records and responses 
received should be associated with the 
claims folders.

2.  Thereafter, the veteran should be 
afforded an examination to determine the 
nature and extent of his residuals of a 
neck injury, including in particular any 
impairments related to pain, and the 
extent to which the disability contributes 
to any periods of incapacity, as 
characterized by periods of bed rest 
prescribed by a physician and treatment by 
a physician.  38 C.F.R. §  4.71a, Note 1 
following DC 5243.  To the extent 
necessary, any indicated non-invasive 
tests and studies should be conducted and 
all clinical findings reported in detail.  

3.  Upon  review of the claims folder, 
including any records of hospitalization 
or other treatment, and any records from 
employers or former employers which may 
reflect on impact of his residuals of a 
neck injury on his functional capacities, 
especially for useful work, the examiner 
should then address the following matters: 

a.  What is the nature and extent of 
the veteran's residuals of a neck 
injury?  What impairment in range of 
motion or functional use of cervical 
spine and other affected parts are 
present due to residuals of a neck 
injury (including any pain, loss of 
motion, weakness, fatigability, loss of 
endurance, or incoordination)?

b.  How many weeks in the past year, if 
any, has the veteran required bed rest 
as prescribed by a physician, due to 
his residuals of a neck injury?  If 
such incapacity due to the residuals of 
a neck injury was present in the past 
year, was this reflective of an ongoing 
level of impairment, or reflective only 
of an acute and non-recurring 
exacerbation?

c.  How do the residuals of a neck 
injury result in impairment of work-
type functioning beyond ordinary 
impairment resulting from this 
disability?  In answering this 
question, the examiner should 
distinguish impairment due to unrelated 
causes, such as status post myocardial 
infarction, low back disability, and 
other conditions as reflected on 
examination or in the medical history.  
How, if at all, are these other 
disabilities related to the veteran's 
residuals of a neck injury?

d.  All findings and conclusions should 
be explained in detail.  The veteran's 
claims file must be made available to 
the examiner, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.   The examiner should review 
records of past medical treatment and 
examination, including VA examinations 
conducted in March 2003 and July 2005.  

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo, with 
appropriate consideration of all 
applicable rating criteria for spine 
disabilities.  If the benefit sought by 
the remanded claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
an SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


